FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   August 8, 2012
                    UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                 TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 12-5023
          v.                                            N.D. Oklahoma
 MICHAEL LEON JAMESON,                         (D.C. No. 4:08-CR-00070-GK-1)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before MURPHY, BALDOCK, and HARTZ, Circuit Judges.



      After examining the briefs and the appellate record, this court has

concluded unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      In 2008, Appellant Michael Leon Jameson pleaded guilty to possession of

child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B). He was sentenced

to seventy months’ incarceration. Jameson filed both a direct appeal and a motion


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
for post-conviction relief pursuant to 18 U.S.C. § 2255, but the judgment of

conviction and sentence have been upheld. United States v. Jameson, No.

12-5022, 2012 WL 2402650 (10th Cir. June 27, 2012) (§ 2255); United States v.

Jameson, 371 F. App’x 963 (10th Cir. 2010) (direct appeal). On June 20, 2011,

Jameson filed a pleading styled “Motion to Reverse Conviction and Acquit Under

FRCrP Rules 33 & 29.” In this motion, Jameson asserted that newly discovered

evidence demonstrated: (1) the Government failed to prove the jurisdictional

element of the charged crime, (2) the existence of Brady violations and

prosecutorial misconduct, (3) the district court failed to permit him to allocute at

sentencing, and (4) additional instances of ineffective assistance of counsel.

      The district court first analyzed the claims by applying Rule 33 of the

Federal Rules of Criminal Procedure, concluding the rule did not apply because

Jameson pleaded guilty. United States v. Lambert, 603 F.3d 808, 809 (10th Cir.

1979) (“[T[he validity of a guilty plea cannot be questioned by way of a motion

for new trial.”). The court also concluded a Rule 33 motion was not the

appropriate vehicle for Jameson’s claims because, despite his characterization, he

did not identify any newly discovered evidence. Additionally, the court noted

that Jameson relieved the Government of its burden of proving the interstate

commerce element of the crime charged by pleading guilty. The district court

next discussed the application of Fed. R. Crim. P. 29, concluding the rule did not

provide a basis for relief because it is only applicable in cases where a trial has

                                         -2-
taken place. The court additionally noted that the fourteen day deadline for filing

a Rule 29 motion had long expired. The court denied Jameson’s motion in its

entirety and this appeal followed.

        Having reviewed Jameson’s appellate brief; the applicable law; and the

entire appellate record, including the district court’s comprehensive order, we

conclude the denial of Jameson’s motion was proper. Accordingly, finding no

reversible error, we affirm the district court’s denial of Jameson’s motion for

substantially the reasons stated in the district court’s order dated January 30,

2012.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -3-